Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2021 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 05/26/2021.
Independent claims 1, 8 and 15 have been amended.
Claims 4-6, 11-13 and 18-20 were previously cancelled, no new claims are added.
Claims 1-3, 7-10, 14-17 and 21 are presented for examination. 
Claims 1-3, 7-10, 14-17 and 21 remain pending in this application.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s argument that “there is no teaching in Badros or Ahmed (or Denker, or any other reference of record) of… analyzing and mapping collected data using different taxonomies, as presently recited in the claims” (see page 8 of REMARKS, filed 05/26/2021) has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant's remaining amendment/arguments, see page 9 of REMARKS, filed 05/26/2021, with respect to rejections of claims under 35 USC §103 have been considered but they are non-persuasive. In the response filed on 05/26/2021, applicant puts forth in substance that:
“Further, there is no motivation in any of the references to modify them to change the functionality of what is taught by the references into what is taught and claimed in the instant application. Nor is there any teaching or suggestion or motivation to combine the references to achieve what is taught in the instant application, and using the instant application as a roadmap to combine the art is impermissible hindsight reconstruction. 
For at least the foregoing reasons, Claim 1 and the claims that depend from Claim 1 are believed to be in condition for allowance. In addition, for at least the same reasons, Claims 8 and 15, and the claims that depend from Claims 8 and 15 are believed to be in condition for allowance.” (See page 9 of REMARKS, filed 05/26/2021).

In response to the applicant's arguments, it is noted that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). The applicant also argues that the combination of two or more references is "impermissible hindsight reconstruction" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).

“Claims 3, 10 and 17 are rejected under 35 USC § 103(a) over Badros and Ahmed, in view of Denker. It is respectfully submitted that the features described above with respect to Claims 1, 8 and 15, from which Claims 3, 10 and 17 depend, respectively, are applicable to these claims as well, and that Denker does not remedy these deficiencies. Therefore, Applicant submits that the combination of Badros, Ahmed and Denker would not yield all of the elements in the presently cited claims, and therefore the combination cannot form the basis of a proper obviousness rejection.”

Applicant's arguments for the dependent claims 3, 10 and 17 appear to stem from the applicant's assertion that the respective independent claims 1, 8 and 15 are patentable. However, as set forth herein, this assertion does not hold ground, and therefore, the 103 rejections for the dependent claims persist.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities: 
Claim 8 recites “mapping the extracted base keywords to the interest taxonomy” (see lines 27-28). There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the examiner interprets it to be the first interest taxonomy, as recited in claim 1.
Claim 15 recites similar limitations as recited in claim 8. Therefore the claim objection, as set forth above, also applies to the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim as currently amended, recites in part (see lines 11-24 of claim 1),
“analyzing, by the content recommendation system server, the collected information, said analysis comprising: 
analyzing the data related to the digital message based on a first interest taxonomy, 
analyzing the content included in the digital message based on the first interest taxonomy, and 
analyzing the data extracted from a destination web page that corresponds to the user-selected link based on a second interest taxonomy, wherein the first and second taxonomies are different taxonomies; 
extracting, by the content recommendation server, base keywords based on said analysis; 
mapping, by the content recommendation server, the extracted base keywords to the first interest taxonomy;”

Therefore, the invention, as currently claimed, contemplates analyzing data extracted from a destination web page based on a second/ different interest taxonomy, extracting base keywords based on said analysis, and mapping the extracted base keywords to a first/ different interest taxonomy.
The applicant submits that “no new matter has been added, as support can be found at least in paragraphs 0036, 0040, 0041, 0060, 0066 and 0073-0079 of the published Specification” (see page 8 of REMARKS, filed 05/26/2021). 
A review of the published specification (US 20170272525 A1) was done by the examiner, and the examiner finds that paragraphs [0032], [0038], [0054] and [0058] best describe the concept of using multiple taxonomies. These paragraphs are reproduced herein below for ease. 
[0032] In accordance with one or more embodiments, a user may link on a link referencing a web page, or landing page. In such a case, the landing page's contents can be same or different target taxonomy used with the data extracted from the selected link. 

 [0038] By way of a non-limiting example, an interest taxonomy can comprise a number of nodes, each corresponding to a concept and annotated, or otherwise associated, with a number of user interests associated with a concept represented by the node. An interest taxonomy, or taxonomies, can be used to identify a user's interest. A user's interests can be used to identify, or target, content for presentation to the user.

[0054] With reference to FIG. 5, the user's interests are updated to include additional interests identified for the user using the information collected from the user's activity in connection with the user's digital messages. In the example of FIG. 5, the user's interests are updated to include interests identified using data collected from the user's activities. For example, the user's interest in Iceland is identified from collected user activity data, e.g., link click data, associated with the user's selection of link 304. In accordance with one or more embodiments, an interest of the user can be inferred using one or more interest taxonomies and data collected from the user's activities with a number of digital messages. By way some additional non-limiting examples, the user's interests) in travel, Geysir and Reykjavic can be inferred using at least one interest taxonomy. In addition, a user interest can be identified in the collected data, e.g., a user's interest in Iceland is identified from the email's subject and/or from the link click data. 

[0058] At step 610, data collected in connection with the detected activity is used to identify the user's interest(s). As discussed herein, an interest can be a keyword, key phrase, etc. extracted from the collected data, an interest inferred using collected data, etc. By way of a non-limiting example, an interest can be inferred using one or more taxonomies, data collected about the user in connection with the detected activity, information stored in the user's interest profile, which includes previously -identified interests of the user, etc. 

Although paragraphs [0032], [0038], [0054] and [0058] of the published specification may be sufficient to discloses “analyzing, by the content recommendation system server, the collected information, said analysis comprising: analyzing the data related to the digital message based on a first interest taxonomy, analyzing the content included in the digital message based on the first interest taxonomy, and analyzing the data extracted from a destination web page that corresponds to the user-selected link based on a second interest taxonomy, wherein the first and second taxonomies are different taxonomies”, none of the specification paragraphs or figures disclose detail regarding the rest of the amended claim limitation highlighted above. In other words, although the specification generally introduces the possibility/ concept of using multiple taxonomies in determining user interest, the specification fails to describe the functionalities of extracting base keywords based on said analysis (of as currently claimed, with sufficient particularity or details. Examiner does not find support in the specification that disclose the connection between usage of the different interest taxonomies (i.e., using the first interest taxonomy to map the extracted base keywords that were extracted based on analysis of data extracted from the destination web page based on a second/ different interest taxonomy), as currently claimed.
The highlighted limitations of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. Written description (NEW MATTER) issues arise because the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process.

Regarding claims 8 and 15, the claims recite similar limitations as recited in claim 1. Therefore the claim rejection, as set forth above, also applies to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-9, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Badros, et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1) and in view of Mohammed et al. (hereinafter, Mohammed, US 20140025660 A1).

Regarding claim 1, Badros discloses a method comprising: 
detecting, by a content recommendation system server (Fig.2:200) in communication with a digital messaging application (see Fig.2:203; also see [0031]; user interacts with the social networking system 200 using a client device 202…The client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application. Typical interactions between the client device 202 and the social networking system 200 include sending messages to other users) executing at a user's computing device (Fig.2:202), a link selection, of the user (see [0024]; Users of social networking systems may interact with objects such as content items, user profile information, user actions, or any other action or data within the social networking system. This interaction may take a variety of forms, such as clicking a button or link associated with affinity (user act on targeted and relevant information by clicking on them) …These interactions and any other suitable actions within the context of a social networking system are recorded in social networking system data or action log; also see [0036]; A separate action log may be stored for each user of the social networking system 200 by an action logger module which monitors user actions; also see Fig.8:801; server 200 observes actions of users; examiner articulates that recording user action of clicking a button or link implies that the system detects the user’s click of the button or link), made within a digital message displayed by the digital messaging application at the user's computing device (also see advertisement message with URL 540 displayed to the user in Fig.5:500); 
collecting, by the content recommendation system server and in response to detecting the user's link selection, information derived from the digital message (see [0048]-[0050] in view of [0042]; The social networking system 200 further comprises the action interest extractor 120 that accesses the action logs stored in the action log database 110 and determines a set of interests and a weighting associated with each interest derived from the logged actions; The information item concept extractor 140 uses a similar process to obtain concepts for each of a set of information items (advertisements) and weightings associated with each concept), said information comprising data related to the digital message (see [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation") and content included in the digital message (see [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation"), and data extracted from a destination web page that corresponds to the user-selected link (see [0048]-[0049] in view of [0042]; concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL);
analyzing, by the content recommendation system server, the collected information, said analysis comprising:
analyzing the data related to the digital message based on a first interest taxonomy (see [0051]; information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept; also see [0040]-[0041] in view of Fig.3; The taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`; also see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation." Additional concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL. Lastly, these concepts may be expanded upon using a taxonomy module 219, as described above); 
analyzing the content included in the digital message based on the first interest taxonomy (see [0051]; information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept; also see [0040]-[0041] in view of Fig.3; The taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`; also see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation." Additional concepts may be extracted from the URL linked to by the advertisement, these concepts may be expanded upon using a taxonomy module 219, as described above); 
analyzing the data extracted from a destination web page that corresponds to the user-selected link based on a second interest taxonomy (see [0051]; information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept; also see [0040]-[0041] in view of Fig.3; The taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`; also see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation." Additional concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL. Lastly, these concepts may be expanded upon using a taxonomy module 219, as described above); 
extracting, by the content recommendation server, base keywords based on said analysis (see Fig.5-6 in view of [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation." Additional concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL. Lastly, these concepts may be expanded upon using a taxonomy module 219);
mapping, by the content recommendation server, the extracted base keywords to the first interest taxonomy (see Fig.5-6 in view of [0049]; Badros extracts keywords such as "Bay Area" and "Weekend" from the title 510. Badros also extracts keywords such as "exclusive", "luxury" and "experience" from the content. In addition, Badros also extracts keywords such as "California", and "vacation" from the tags 520. Badros then uses these keywords to map to inferred interests in "San Francisco", "Los Angeles", "Mountain View" and "Vacation Rentals" using interest taxonomy similar to Fig.3);
updating, by the content recommendation system server, an interest profile of the user based on said analysis (see [0040]; the related interests or concepts may comprise the immediate parent, child or sibling entities 300 in the hierarchical arrangement. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`… as indicators of the user's interest; also see [0051]; the concept of San Francisco may be inferred based on the extracted concept of California in the taxonomy; also see last 4 lines of [0020]; extracted interests and their weights will change over time, just as a user's current interests can change); 
determining, by the content recommendation system server, a content recommendation based on the updated interest profile (see [0005]; social networking system infers a user's present interests based on the user's recent actions and/or the recent actions of the user's connections in the social networking system. The social networking system also determines a set of concepts associated with each of a set of information items, such as advertisements. By matching the user's present (current) interests with the concepts associated with the information items, the social networking system selects one or more of the information items that are likely to be of present interest to the user. At least one of the matched interests and concepts are not identical. For example, an information item related to snowboarding may be presented to a user based on the user's interest in skiing. The social networking system then presents the selected information items for display to the user), the content recommendation comprising at least one content item that corresponds to the mapped extracted keywords (see Fig.8:808-812; also see [0064]-[0068]; the information item concept extractor 140 identifies a set of information items (ads) from the ad store 130 that target the user. For example, if the user is a 30 year old male living in California, the information item concept extractor 140 requests a set of information items from the ad server 230 that is targeted to a 30 year old male living in California… The fuzzy matcher 150 uses the determined user interests and the determined concepts for each of the information items to compute 810 a score for each of the information items… interests and concepts are matched based on the graph distance between the terms in a taxonomy… For example, a user's interest of skiing may be matched to a concept of snowboarding… The fuzzy matcher 150 selects 812 one or more of the scored information items to display to the user); and 
causing, by the content recommendation system server, a web page to be updated to include the at least one content item included in the content recommendation (see Fig.8:814; also see [0068]; The fuzzy matcher 150 sends the one or more selected information items to the user for display… The client 202 receives 814 the selected information items and the display page; also see [0037]; the social networking system 220 includes a display generator 220 that inserts a set of information items into a display page and sends the display page to a user; also see [0031]; the client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application).
NOTE: Badros discloses a content recommendation system server recording user action of clicking a button or link (see [0024]). Based on Fig.2 and [0049] in view of [0020] and [0024] of Badros, the social networking system (see Fig.2:200) as disclosed, comprises an action interest extractor (see Fig.2:120) that extracts interests for each of the actions (see [0020]), and an information item concept extractor (see Fig.2:140 and [0049]) that uses a similar process to obtain concepts for each of a set of information items (advertisement, i.e. a digital message). Therefore the limitation “detecting, by a content recommendation system server in communication with a digital messaging application executing at a user's computing device, a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device” is inherent in the cited reference to Badros. However, in the interest of compact prosecution and advancing prosecution, examiner has not invoked inherency and has instead presented secondary art to clearly show the critical steps for detecting a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device, and then collecting information derived from the digital message in response to detecting the user's link selection.

Although, and as set forth above, Badros discloses a content recommendation system server recording user action of clicking a button or link (see [0024]), Badros does not clearly show detecting a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device. Badros does not explicitly disclose that the first and second taxonomies are different taxonomies.
However, such functionality is clearly shown by Ahmed, as Ahmed explicitly discloses detecting, by a content recommendation system server (Fig.6:60; also see Fig.7:60; also see [0057]; memory of the server implement context analysis engine 13 and recommendation engine 17) in communication with a digital messaging application executing at a user's computing device (see [0051]; the context analysis engine 13 continuously monitors and analyzes a computer user's environment such as program applications), a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device (see [0051]-[0053]; for a hyperlink in an instant message received by the user, if the user clicks on, selects or otherwise interacts with the hyperlink appearing in his work space 31, the context analysis engine 13 gathers additional data from the user activity in order to derive relevance; also see Fig.1:113; also see [0009]-[0010]; “determining how long the user viewed the content of hyperlinks that the user received in emails or instant messages” implies that the system detects the user’s click of hyperlinks); and
collecting (see Fig.1:115-117), by the content recommendation system server (see [0057]; memory of the server implement context analysis engine 13 and recommendation engine 17) and in response to detecting the user’s link selection (see Fig.1:113), information derived from the digital message, said information comprising data related to the digital message (see [0077] in view of Fig.2:218; context analysis engine 13 analyzes the received instant message for topic (keywords) and context (words neighboring the keywords); also see [0082]; Context analysis engine 13 employs techniques for analysis of instant message context and topic in addition to techniques for analyzing the hyperlinked webpage context and topic regardless of the user action (i.e., clicking on the link); also see [0050]-[0053]; for a hyperlink in an instant message received by the user, the context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/data (e.g., instant message as source, name of sender, date/time, etc.), as well as records in the database record a copy of the hyperlink- i.e., the URL; examiner articulates that the topic, sender’s name and data/time of the IM correspond to information comprising data related to the digital message) and content included in the digital message (see [0077] in view of Fig.2:218; context analysis engine 13 analyzes the received instant message for topic (keywords) and context (words neighboring the keywords); also see [0082]; Context analysis engine 13 employs techniques for analysis of instant message context and topic in addition to techniques for analyzing the hyperlinked webpage context and topic regardless of the user action (i.e., clicking on the link); also see [0050]-[0053]; for a hyperlink in an instant message received by the user, the context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/data (e.g., instant message as source, name of sender, date/time, etc.), as well as records in the database record a copy of the hyperlink- i.e., the URL; examiner articulates that the words neighboring the keywords of the IM and/or copy of the hyperlink- i.e., the URL in an instant message correspond to information comprising content included in the digital message), and data extracted from a destination web page that corresponds to the user-selected link (see [0070]-[0071] and [0075]-[0076] in .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros so that an interest of the user can be determined by the content recommendation system server in response to detecting the user’s link selection.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (Ahmed: [0040]).
Badros (modified by Ahmed) does not explicitly disclose that the first and second taxonomies are different taxonomies.
Mohammed disclose that the first and second taxonomies are different taxonomies (see [0029]-[0032]; Personal information related to a user may be obtained by monitoring the user's use of devices and/or services; also see Abstract; personal information may be stored and/or managed in a personal ontology graph… various inferred interests of the user derived from available personal information; also see [0061]; one or more knowledge-based ontologies or taxonomies may be utilized to generate inferences included in personal ontology graph 100… the inference engine 216 may utilize, for example, information included in various knowledge-based resources and/or ontologies such as Freebase, Wikipedia, DBPedia, and/or BabelNet to generate inferences reflected in the personal ontology graph 100 based on personal information 208-214 received from user devices 200-206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mohammed with Badros and Ahmed so that 
One of ordinary skill in the art would have been motivated allow for personal recommendations, merchandising, and/or targeted advertising (Mohammed: [0025]).

Regarding claim 2, Badros (modified by Ahmed and Mohammed) discloses the method of claim 1, as set forth above. Ahmed further discloses retrieving, by the content recommendation system server and using a universal resource locator (URL) of a destination web page included in the user-selected link, content from the destination web page (see [0051]; also see [0081]-[0083]; user receives an instant message and that the instant message indicates "check out what they say about our stock here: www.forbes.com/practices.html"... context analysis engine 13 scans the html (resulting webpage)... the context analysis engine 13 logs the hyperlink in database 19, i.e., sets or updates a database record for the hyperlink to indicate topic (keywords) and context of the hyperlinked contents/webpage and that of the instant message; keyword and context of the resulting webpage correspond to the retrieved content from the destination web page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros and Mohammed to retrieve content from the destination web page.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (Ahmed: [0040]).

Regarding claim 7, Badros (modified by Ahmed and Mohammed) discloses the method of claim 1, as set forth above. Badros further discloses the at least one content item comprising at least one advertisement targeted for the user using the user's identified interest (see Fig.8:808-812; also see [0064]-[0068]; The information item concept extractor 140 identifies a set of information items (ads) from the ad store 130 that target the user. For example, if the user is a 30 year old male living in California, the information item concept extractor 140 requests a set of information items from the ad server 230 that is targeted to a 30 year old male living in California… The fuzzy matcher 150 uses the determined user interests and the determined concepts for each of the information items to compute 810 a score for each of the information items… interests and concepts are matched based on the graph distance between the terms in a taxonomy… For example, a user's interest of skiing may be matched to a concept of snowboarding… The fuzzy matcher 150 selects 812 one or more of the scored information items to display to the user).

Regarding claims 8-9, 14-16 and 21, the claims list all the same limitations of claims 1, 2 and 7, but as a content recommendation system server (see Badros: Fig.2:200; also see Ahmed: Fig.6:60; also see Fig.7:60) comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor (see Badros: [0060]; Process 800 is performed at a server system having one or more processors and non-transitory memory; also see [0075]) to carry out the steps rather than method form. Therefore, the supporting rationale of the rejection to claims 1, 2 and 7 applies equally as well to claims 8-9, 14-16 and 21.  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Badros, et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1) and in view of Mohammed et al. (hereinafter, Mohammed, US 20140025660 A1) and in further view of Denker, et al (hereinafter, Denker, US 20130311925 A1).

Regarding claim 3, Badros (modified by Ahmed and Mohammed) discloses the method of claim 1, as set forth above. Ahmed further discloses the digital message is an email message (see [0009]-[0010]; “determining how long the user viewed the content of hyperlinks that the user received in emails or instant messages”) and the collected information comprising sender information (see 
Although Badros and Ahmed disclose collecting information, Badros (modified by Ahmed and Mohammed) does not explicitly disclose that the collected information used in determining an interest of the user comprise subject of the email message.
Denker discloses the collected information used in determining an interest of the user comprising sender information and subject information of the email message ([0050] lines 13-21; also see [0004]; obtained cognitive and/or pre-cognitive contents include the sender and subject from an email message predicted to be of interest to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denker with Badros, Ahmed and Mohammed so that the collected information used in determining an interest of the user comprise sender information and subject of the email message.
One of ordinary skill in the art would have been motivated to present content associated with user-specific interaction data of a contextual user model to one or more users associated with the collective contextual user model (Denker: [0005] lines 1-4).

As for Claims 10 and 17, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cumming et al. (US 20150220566 A1) discloses a system and method for determining interests from location data according to one or more taxonomies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453